Citation Nr: 1302530	
Decision Date: 01/23/13    Archive Date: 01/31/13

DOCKET NO.  07-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a chronic lumbosacral spine disability.

2.  Entitlement to service connection for a chronic right knee disability.

3.  Entitlement to service connection for a chronic left knee disability.

4.  Entitlement to a rating higher than 20 percent for right ankle arthritis.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1957.

This appeal to the Board of Veterans' Appeals (Board) is from August 2006 and November 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In August 2006, the RO increased the Veteran's service-connected right ankle arthritis from 10 to 20 percent, but no higher.  In November 2006, the RO denied claims for service connection for a lumbosacral spine disability, and a bilateral knee disability.  The Veteran proceeded to appeal these claims.  

The Veteran and his spouse testified at a videoconference hearing at the RO in January 2009, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.   

In September 2010, the Board denied the Veteran's service-connection claims for a low back and bilateral knee disabilities, and denied the claim for an increased rating beyond 20 percent for right ankle arthritis.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (CAVC/Court).  In an April 2012 Order, the Court vacated the Board's decision and remanded this case to the Board for further development and readjudication, specified in that order.  The issues listed on the brieface are again before the Board for consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an increased rating beyond 20 percent for right ankle arthritis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is competent and credible evidence indicating the Veteran's current low back and bilateral knee disabilities are related to active duty service, due to parachuting injuries.


CONCLUSION OF LAW

A lumbosacral spine and bilateral knee disabilities were incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

In this case, the Board's decision to grant the Veteran's claims of entitlement to service connection for low back and bilateral knee disabilities is completely favorable to the Veteran.  No further action is required to comply with the Veterans Claims Assistance Act and the implementing regulations. 




II.  Analysis-Service Connection for Low Back and Bilateral Knee Disabilities

He alleges that he sustained multiple injuries in parachute jumps, including knee and back injuries.  He states that the symptoms of the knee and back injuries continued after service and worsened with time, eventuating in bilateral knee replacements and degenerative arthritis of the lumbar spine.  He testified that while he sought medical attention as he could afford it after service, he primarily self-treated with ankle and knee braces and over-the-counter pain medication.  The Veteran's spouse has testified that the Veteran had knee symptoms "a long time before he retired." 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in- service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Certain chronic diseases such as arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10 percent within one year after service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

At the outset, the Board acknowledges the Veteran presently has disabilities affecting his lumbosacral spine and both knees, based upon private and VA medical records.  The Veteran underwent a total knee replacement (TKR) of the right knee in March 1998 and of the left knee in October 1998, with respective, postoperative diagnoses of severe degenerative arthritis of the knees.  Recently, the February 2010 VA examiner diagnosed the Veteran with degenerative joint disease of the bilateral knees, status post total knee replacement (TKR), and multilevel degenerative joint disease of the lumbar spine with spondylolisthesis and spinal canal stenosis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   

As for in-service incurrence, there is at least some documented indication of back and knee injuries during service, from paratrooping duties.  The Veteran's service treatment records (STRs) show that in May 1955, he was treated for a left knee injury related to a parachute jump, and that he was provided with a bandage.  In July 1956, he was treated for a sprained back, and the reports note that an X-ray was negative.  His separation examination report shows that his spine and lower extremities were clinically evaluated as normal.  

However, the Board notes that the Veteran's service treatment reports appear to have been damaged in a fire, and that some reports are partially burned.  Upon VA's records request for service treatment records, an NPRC response to stated that "Record is fire-related.  The original [service treatment records] are moldy or brittle and cannot be mailed."  In is April 2012 Order, the Court noted the possibility that the Veteran's set of service treatment records are not complete, because some of the originals may have been burned and those that are available are copies of charred fragments "with as much as half of their obliterated."  As such, the Board recognizes that the Veteran's complete set of service treatment records is simply not available.  In light of his burnt and potentially missing service treatment records, together with the existence of some service treatment records that do confirm a left knee and low back injury, the Board concedes as credible his consistent allegations of in-service injuries to both his knees and lower back from parachuting as an Army paratrooper.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Post-service, the appellant sustained a work-related injury to his knees in June 1989.  The resultant proceedings of the Office of Workmen's Compensation Programs (OWCP) indicated that he twisted the right knee, which placed stress on the left knee. The OWCP's accepted injuries from this incident were bilateral knee sprains.  See May 1992 OWCP decision; March 1998 "statement of accepted facts."  However, later medical procedures revealed his knee conditions were much more complicated.  An October 1989 magnetic resonance imaging (MRI) study of the right knee contains an impression noting degenerative changes with possible Grade I tears of the posterior limbs of the menisci, small joint effusion, a possible loose body, and a possible tear of the cruciate ligament.  See also August 1990 arthroscopy postsurgical record (containing postoperative diagnosis that included:  "1. Degenerative arthritis of the right knee; 2. osteochondral loose body of the right knee; 3. torn medial and lateral meniscus of the right knee; 4. Chondromalacia of the patella, right knee").  

Consequently, the determinative issue is whether these conditions are somehow attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  In this regard, there is conflicting medical opinion evidence.

There are several negative medical nexus opinions against the Veteran's claims, but all of these appear to be flawed and inadequate in critical respects.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

A September 1989 report from Dr. D.H. states that the Veteran has a torn meniscus, that he had "done quite well for many years," and that, "It is unlikely that the injury 25 years ago was the cause of the recent problem and it is more likely the most recent injury on the job is a new problem since he did so well for so long."  He concludes, "At this time we have not documented any underlying systemic disease such as gout, there is no other explanation for his problem other than a torn cartilage which is a result of his recent injury."  This opinion is inadequate, primarily because it is unclear whether the old injury refers to military service and it does not indicate whether the Veteran's competent lay statements of a history of right knee problems since conceded in-service knee injuries were considered.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Rather, the opinion appears to be based upon only "documented" treatment of prior knee injuries.  Thus, this opinion is not accorded probative value against the claim.

An August 2006 VA spine examiner noted that the Veteran was only shown to have had one treatment for back symptoms in one month during service, with no post-service medical evidence for 40 years.  The examiner stated that an opinion as to whether or not the Veteran's current lumbar spine disability was related to his service could not be provided without resort to speculation.   It is well-established that a speculative opinion cannot be used to establish a claim for benefits.  See Stegman v. Derwinski, 3 Vet. App. 228 (1992) (held that did little more than suggest a possibility that his illnesses might have been caused by service radiation exposure was insufficient to establish service connection).

A VA joints examination report, dated in August 2006, shows that the Veteran reported having knee symptoms "off and on" following service.  The examiner noted that the Veteran was only shown to have had one treatment for knee symptoms during service, with no post-service medical evidence until 2004, with evidence of TKR's due to a Worker's Compensation injury, and, in essence, that an opinion as to whether or not the Veteran's knee disabilities were related to his service could not be provided without resort to speculation.  The examiner further stated, "It is more than likely that the Workman's Comp injuries led to his problems, but I have no records of what the Workman's Comp injury was and when it had happened."  This opinion seems to attribute the Veteran's current knee disabilities to a post-service work injury, but without any citation to a medical finding, engaging in the very speculation it nominally sought to avoid.  The April 2012 Court Order similarly dismissed the probative value of this opinion, finding the concluding statement "...is ludicrous on its face and the Court is amazed that it is included in any serious analysis of this service-connection issue.  

Finally, the Board also cannot accord any probative value to the negative medical nexus opinion by the February 2010 examiner against the knee and back claims.  
At the Veteran's February 2010 VA examination, the Veteran reported having bilateral knee pain after parachute jumps, with progressively worsening pain since separation from service.  The report notes that following service he worked as a "sheet metallist" for 20 years.  The examiner essentially noted the Veteran's in-service history of treatment for left knee symptoms in May 1955, and for back symptoms in July 1956, that there were no relevant findings in his separation examination report, and that the earliest post-service medical evidence of a knee disorder pertains to his 1989 on-the-job injuries that were covered by his Worker's Compensation benefits.  

The examiner concluded:

Therefore, it is the opinion of this examiner that the degenerative joint disease of the bilateral knees status post total knee replacement is less likely than not secondary to the parachute jumps in the service and is also less likely than not related to the one time complaint related to the left knee documented in the military record.  The rationale is that there is no documentation regarding knee problems between his discharge date in 1957 and the documented workman's compensation injury in 1989.  Also in review of the claims file there is no documentation related to pain in the low back until the 1990's following the bilateral knee replacement surgery.  This is a thirty three year time span after discharge from the military where there were no complaints of low back pain per the available medical documentation.

Therefore, it is the opinion of this examiner that the lumbosacral spine is less likely than not related to military service.  The rationale is that there is a onetime injury to the left low back in July of 1956 but no other complaints throughout the military service showing no chronicity of symptoms.  Chronicity is also not documented following discharge from the service as there is a thirty-three year silent medical record between his discharge date and first complaints of low back pain.   

The February 2010 VA examiner's opinion is inadequate because of procedural irregularities in obtaining the opinion, improper characterization of a gap in medical treatment of his claimed disabilities, and the failure of the opinion to consider all of the competent medical and lay evidence in support of the Veteran's claim.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

First, the Court's April 2012 Order found that the RO/AOJ's request for the opinion explicitly stated that the Veteran only made one complaint of a knee injury during service, although there was no basis for making such an instruction when the Veteran's complete set of service treatment records do not appear to be available, raising the possibility of other complaints of multiple knee and back injuries from parachuting, as the Veteran contends.  Thus, the instruction contained an inappropriate factual premise that may have truncated the examiner's review of the record.  Second, the February 2010 VA examiner improperly relied on the absence of medical treatment as a negative factor in providing an opinion against etiology to service for the current bilateral knee and low back disabilities.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Third, there is no indication that the examiner considered the Veteran's competent lay statements of a history of knee and low back problems (e.g., pain, hunching over, etc.) dating back to the conceded in-service parachuting injuries.  Thus, the Board does not accord any probative value to the February 2010 VA examiner's medical opinion against the Veteran's claims.  

In contrast, there are also several positive medical opinions in support of a nexus to service for the current low back and bilateral knee disabilities, two that are of limited probative value and one that is highly probative.  Indeed, a recent medical opinion from Dr. D.M., dated in November 2012, also appears to be through and adequate in review and analysis of the medical and lay evidence, and entitled to considerable probative value in support of the claim.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").
 
Indeed, there is a February 2005 statement from Dr. N.B., in which it is asserted that the Veteran was treated in September 2004 for complaints of back and leg pain, with multilevel degenerative disease and degenerative spondylolisthesis at L5-S1.  This physician states, "His present degenerative disease and problems is [sic], at least in part, hereditary, but it probably has been aggravated by his military career with his activities that caused his disability from service."  Similarly, the Board has also considered a January 2006 statement from Dr. T.A., which notes, "As a result of his time in the service, [the Veteran] has multiple service-related disabilities."  The physician indicated that the Veteran's bilateral knee disorders, and his lumbar spine arthritis and spondylolisthesis, are related to his service, purportedly based upon review of the Veteran's claims file.  

However, the Board finds that these positive medical opinions from Dr. N.B. and Dr. T.A. are only entitled to limited probative value.  There is no apparent rationale for these opinions, aside from vague and general references to his military career activities, as opposed to any specific citation to medical and lay evidence of record, both before and after service.  Indeed, neither opinion attempts to reconcile the Veteran's intercurrent, post-service work injuries in 1989 or whether the Veteran had a continuity of symptoms during the several decades following service.  Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

More recently, Dr. D.B., a private treating orthopedic surgeon, in a report dated in November 2012, opined that "...it is at least as likely as not that the Veteran's knee injuries that led to his eventual bilateral total knee arthroplasties occurred secondary to the Veteran's injuries/activities when he was serving as an Airborne Paratrooper in the U.S. Army."  The physician reasoned that from an orthopedic standpoint, it is obvious that a single significant injury can cause a permanent injury to a weight bearing joint.  Dr. D.B. also reasoned that the Veteran's knees and lumbar spine were subjected to the same repetitive insults as his right ankle in all the subsequent parachute jumping from an airplane.  Dr. D.B. also indicated that severe damage (traumatic arthritis) already existed in all three compartments of the right knee at the time of the 1989 work injury, pointing out that "this amount of damage to the articular surfaces would take years and years to develop.  From an orthopedic standpoint, it would be expected that the Veteran would experience symptoms such as increasing pain, stiffness and recurrent effusions (swelling) for many years prior to his work injury in 1989."

In similar comments supporting the low back claim, Dr. D.B. opined in the November 2012 report that "...it is at least as likely as not that the Veteran's degenerative disc disease involving his lumbar spine which eventually required surgical intervention as well as his lower extremity radiculopathy are the direct result of the injuries/activities involving the Veteran when he was serving in the U.S. Army as an Airborne Paratrooper."  Dr. D.B. noted the Veteran's conceded in-service parachuting injury to his low back, from landing on a tree stump, and reasoned that "such an injury could certainly have caused a permanent type of injury to the Veteran's lumbar spine.  Similar to his right ankle and bilateral knee injuries, his lumbar spine injury would be significantly aggravated by the repetitive trauma of subsequent parachute jumps from an airplane.  In this regard, he cited particular medical literature for this proposition, published in an orthopedic journal.  

The Board assigns great probative value to Dr. D.B.'s positive medical nexus opinions, as he is a medical board-certified specialist in his field of orthopedic surgery, and provided a lengthy independent medical review based upon a thorough and detailed review of the positive and negative evidence in the claims file, his available service treatment records, pertinent medical literature, and consideration of the Veteran's lay statements.  

Furthermore, the Board has considered the lay statements offered by the Veteran, his wife and two sons, alleging a history of low back and knee pain symptoms since service, which the Veteran has been competent to experience and they have all been competent to observe.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection).  

Next, the Board considered the credibility of the Veteran's lay statements of continuity of knee and back pain since service.  Notably, his allegations of these particular symptoms are corroborated by his family members.  His statements also appear to be generally uncontradicted, even by medical findings of record.  Although the Veteran has asserted that he began having knee and low back symptoms during service, this is contradicted, to an extent, by his 1970 statement in his July 1970 "Supplemental Experience Statement" (CSC Form 630), on which the Veteran stated, "Paratrooper for 3 years without any serious injury."  This, by itself, does not assail the Veteran's credibility, since there is no clarification as to what the Veteran considered a "serious injury," considering that he was documented to have fractured both ankles and had a documented left knee injury during service from paratrooping.  Thus, the Board finds the Veteran's lay statements of a continuity of symptomatology since in-service parachuting injuries to his knees and lower back to be credible, and consequently, also probative.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In weighing the conflicting medical and lay evidence in this case, the Board finds that the positive and negative medical evidence of record is at least in relative equipoise for the bilateral knee and low back claims.  

The Board resolves doubt in the Veteran's favor and finds that the evidence supports the Veteran's claims of entitlement to service connection for the left and right knees and low back are granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for a chronic lumbosacral spine disability is granted.

Service connection for a chronic right knee disability is granted.

Service connection for a chronic left knee disability is granted.


REMAND

Unfortunately, a remand is required for the remaining claim for an increased rating beyond 20 percent for right ankle arthritis and for a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

I.  Reexamination for Right Ankle Arthritis

A remand is necessary for reexamination of the service-connected right ankle arthritis.  The principal dispute as to the appropriate disability rating for the ankle injury is whether the right ankle has ankylosis. See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2012) (ankle, ankylosis of).  The Veteran contends that he is entitled to a higher rating under this diagnostic code for the ankylosis of his right ankle.

The RO has evaluated the Veteran's right ankle arthritis under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5271.  Under DC 5271, a maximum 20 percent rating is warranted for a marked limitation of ankle motion.  As for the possibility of a higher rating under another diagnostic code, under 38 C.F.R. § 4.71a, DC 5270, a 30 percent rating is warranted for ankle, ankylosis of:  In plantar flexion between 30 degrees and 40 degrees; or in dorsiflexion between 0 degrees and 10 degrees.  
Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See, e.g., Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].

There is a possibility that the Veteran's surgical procedure of arthrodesis caused ankylosis.  In April 2005, the Veteran was hospitalized for four days, during which time he underwent a right ankle arthrodesis.  The relevant discharge diagnosis was degenerative joint disease of the right ankle.  

An "arthrodesis" is "the surgical fixation of a joint by a procedure designed to accomplish fusion of the joint surfaces by promoting the proliferation of bone cells; called also artificial ankylosis."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 157 (32d ed. 2012).  Yet, the April 2006 and February 2010 VA examination reports indicate that "there is no evidence of ankylosis," but no rationale for this finding in light of the 2005 arthrodesis procedure.

Indeed, as per the April 2012 Court Order, it is important for the Board to also ascertain whether the Veteran's current right ankle condition might be productive of or analogous to ankylosis of the right ankle.  That is, the examination report does not explain how he can possibly have no ankylosis if had an arthrodesis procedure that surgically fixates his right ankle joint.  The Court remanded this issue for fuller explanation.  As such, the Board must remand this issue to the RO to arrange for reexamination of the service-connected right ankle arthritis, with specific medical commentary on whether the Veteran's arthrodesis procedure has been productive of ankylosis in the right ankle joint, with the provision of a detailed and thorough rationale.

The Court's Order further indicated that there may be another right ankle disability that is secondary to his service-connected right ankle arthritis.  Specifically, in a letter dated in April 2009, Dr. P.K. noted the Veteran has "severe ankle pain in his subtalar joint, which has gone on to secondary post-traumatic arthrosis as a result of his ankle fusion, which by his history is a direct result of injury he sustained in the Army in 1956."  More recently, Dr. D.M's November 2012 report also opined that it is at least as likely as not that the Veteran's right ankle arthrodesis was the direct result of his parachute jumping activities while serving as an Army paratrooper.

On remand, the Board requests the examiner to additionally comment on whether any non-service-connected right ankle disabilities are associated with the right ankle arthritis; and if so, whether such disability manifests symptoms or impairment analogous to ankylosis of the right ankle joints.  

II.  TDIU

A TDIU claim is raised by the record.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  

A vocational rehabilitation specialist, J.H., LPC, CRC, provided a letter dated in November 2012, which raised the possibility that the Veteran's service-connected orthopedic disabilities, either alone or in combination, cause him to be unable to obtain or maintain substantially gainful employment.  38 C.F.R. § 4.16 (2012).  
J.H. provided an opinion referencing the Veteran's bilateral knee, bilateral ankle and back problems, stating that "He most likely has not and would not be able to work due to his medical impairment since 1991...Based on all these factors, it is this Counselor's opinion from the information provided and [the Veteran's] education, work history, and reviewed medical problems, he is vocationally permanently and totally disabled, and has been since he quit working in 1991."  

This provides medical evidence that indicates that his unemployment is due, in part, to his already service-connected right ankle disability and partly due to bilateral knee and back disabilities.  As discussed, the Board is presently granting service-connection for his claimed low back and bilateral knee disabilities, which provide further basis for his TDIU claim.  

On remand, the Veteran should be afforded an appropriate VA examination and medical opinion addressing whether the Veteran's service-connected disabilities, separately or in combination, impact his ability to secure or follow substantially gainful employment.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Schedule another VA compensation examination to reassess the severity of the Veteran's right ankle disability.  The examiner should identify the nature of his right ankle disability, and specify any current diagnoses for the Veteran's current right ankle disability.  

The examiner must specifically comment on whether the Veteran's April 2005 arhrodesis procedure for the right ankle has been productive of ankylosis in the right ankle joint, and explain why or why not.

Additionally comment on whether any currently diagnosed right ankle disabilities are caused by or were chronically aggravated (permanently worsened) by the right ankle arthritis; and if so, whether such disability manifests symptoms or impairment analogous to ankylosis of the right ankle joints.  

All necessary testing and evaluation should be performed.  The claims file, including a complete copy of this remand, must be made available to and reviewed by the examiner for the pertinent history of this disability.  All opinions expressed must be supported by clear rationale, if necessary with citation to relevant medical findings or other evidence in the file.

2.  Schedule the Veteran for a VA examination with opinion to determine whether he is unemployable solely due to his service-connected disabilities, either when considered separately or in combination.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  
The examiner should be requested to review all pertinent records associated with the claims file and to comment on the effect of the Veteran's service-connected disabilities on his ability to engage in any type of full-time employment and whether, in the examiner's opinion, the service-connected disabilities alone are of such severity to result in unemployability. 

The examiner should be specifically asked whether any of the Veteran's service-connected disabilities results in a marked interference with employment, to include causing him to be unemployable.




A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history[,]' 38 C.F.R. § 4.1 , copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

The examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected conditions on his ability to obtain or maintain employment, to include discussion of obstacles and challenges he might face, and his capability for employment in light of his past employment experience.  The examiner should note that consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.

3.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.



4.  Then readjudicate the claims in light of any additional evidence, including consideration of 38 C.F.R. §§ 3.321(b) and 4.16(b), as appropriate.  
If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


